                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00259-BLF-1
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING
                                   9              v.                                         ADMINISTRATIVE MOTIONS TO
                                                                                             SEAL; VACATING DECEMBER 11,
                                  10     KATHERINE MOGAL, et al.,                            2018 HEARING
                                  11                     Defendant.                          [Re: ECF 42, 45, 48]
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are Defendant Jing Qui Weiden’s motions to seal exhibits attached to her
                                  14   motion to dismiss and reply in support thereof (ECF 42, 48), and the government’s motion to seal
                                  15   an exhibit attached to its opposition to Weiden’s motion to dismiss (ECF 45). For the reasons
                                  16   discussed below, the Court GRANTS each motion to seal. The December 11, 2018 hearing on the
                                  17   government’s motion to seal is hereby VACATED.
                                  18     I.    LEGAL STANDARD
                                  19           Criminal Local Rule 56-1, which governs the filing of documents under seal in criminal
                                  20   cases in this district, provides in relevant part:
                                  21                   [N]o document may be filed under seal (i.e., closed to inspection by
                                                       the public) except pursuant to a court order that authorizes the sealing
                                  22                   of the particular document, or portions thereof. A sealing order may
                                                       issue only upon a request that establishes that a document is sealable
                                  23                   because, for example, the safety of persons or a legitimate law
                                                       enforcement objective would be compromised by the public
                                  24                   disclosure of the contents of the document. The request must be
                                                       narrowly tailored to seek sealing only of sealable material, and must
                                  25                   conform with Crim. L.R. 56-1(c).
                                  26   Crim. L.R. 56-1(b).
                                  27           Under Criminal Local Rule 56-1(c), a party seeking to file a document, or portions thereof,
                                  28   under seal must “[f]ile and serve . . . an Administrative Motion to File Under Seal, in conformance
                                   1   with Civil L.R. 7–11. Crim. L.R. 56-1(c)(1). The administrative motion must additionally include

                                   2   a declaration establishing that the document or portions of the document the submitting party

                                   3   seeks to file under seal are sealable, a narrowly-tailored proposed order indicating the material to

                                   4   be sealed, and both a redacted and unredacted version of the documents to be sealed.1 Crim. L.R.

                                   5   56-1(c)(2).

                                   6             The public and the press have a presumed right of access “to criminal proceedings and

                                   7   documents filed therein.” CBS, Inc. v. U.S. Dist. Court, 765 F.2d 823, 825 (9th Cir. 1985). The

                                   8   right of access is grounded in the First Amendment and in common law and extends to documents

                                   9   filed in pretrial proceedings as well as in the trial itself. Id.

                                  10             The Ninth Circuit has explained that there is a “strong presumption in favor of access to

                                  11   court records” in both civil and criminal actions, which can only be overridden if there are

                                  12   “sufficiently compelling reasons for doing so.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
Northern District of California
 United States District Court




                                  13   1122, 1135 (9th Cir. 2003); see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir.

                                  14   2010) (a motion to seal documents which are part of the judicial record is governed by the

                                  15   “compelling reasons standard”). A party seeking to seal court proceedings or documents can

                                  16   overcome the presumed right of public access under the First Amendment “only if three

                                  17   substantive requirements are satisfied: (1) closure serves a compelling interest; (2) there is a

                                  18   substantial probability that, in the absence of closure, this compelling interest would be harmed;

                                  19   and (3) there are no alternatives to closure that would adequately protect the compelling interest.”

                                  20   Oregonian Publ’g Co. v. U.S. Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990). The sealing party

                                  21   bears the burden of meeting the “compelling reasons standard.” Kamakana v. City & Cty. of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

                                  23       II.   DISCUSSION
                                  24             Weiden seeks to file under seal the following three documents, in their entireties: (1)

                                  25   Exhibit 1 to the Cohen Decl. ISO Weiden’s Motion to Dismiss, which is the Initial Determination

                                  26   on Violation of Section 337 and Recommended Determination on Remedy and Bonding by

                                  27
                                       1
                                  28    However the submitting party need not submit a redacted document if it seeks to seal the entirety
                                       of the document. Crim. L.R. 56-1(c)(2)(C).
                                                                                     2
                                   1   Administrative Law Judge Dee Lord of the International Trade Commission (“ITC”), issued

                                   2   August 23, 2016 (“ITC Decision”), ECF 42; (2) Exhibit A to the Cohen Decl. ISO Weiden’s

                                   3   Motion to Dismiss Reply, which is Weiden’s Direct Witness Statement in ITC Investigation No.

                                   4   337-TA-963, filed April 8, 2016 (“ITC Statement”), ECF 48; and (3) Exhibit B to the Cohen Decl.

                                   5   ISO Weiden’s Motion to Dismiss Reply, which is the transcript of Weiden’s live testimony at the

                                   6   ITC hearing for Investigation No. 337-TA-963, on May 10, 2016 (“Live Testimony”), ECF 48.

                                   7   The government seeks to file under seal a set of emails between Jawbone employees, including

                                   8   Weiden, regarding various aspects of Jawbone’s business (“Jawbone emails”), ECF 45. The Court

                                   9   discusses each document in turn.

                                  10          A.    The ITC Decision
                                  11          Weiden believes the ITC Decision must be filed under seal because Administrative Law

                                  12   Judge Lord designated the Decision as confidential under the protective order in place in the ITC
Northern District of California
 United States District Court




                                  13   case. See Cohen Decl. ISO Seal Mot., Exh. A (“Protective Order”), ECF 42-1. The ITC later

                                  14   issued a redacted, public version of this Decision based on submissions from the parties detailing

                                  15   the information in the Decision they believed to be confidential. See id., Exh. B (“Public ITC

                                  16   Decision”). Likewise, a San Francisco Superior Court has granted a motion to seal the ITC

                                  17   Decision based on the confidential business information contained therein. See id., Exh. D. The

                                  18   Court finds that the information redacted from the ITC Decision is confidential and sensitive

                                  19   business information, the disclosure of which could harm the businesses who own this proprietary

                                  20   information. The ITC came to the same conclusion and redacted this information. Thus, there are

                                  21   compelling reasons to file under seal the redacted portions of the ITC Decision. Accordingly,

                                  22   Weiden’s motion to seal at ECF 42 is GRANTED. Because the Public ITC decision was filed

                                  23   publicly (ECF 42-1, Exh. B), no further action is required.

                                  24          B.    Weiden’s ITC Statement and Live Testimony
                                  25          Weiden seeks to file under seal her ITC Statement and Live Testimony because they

                                  26   contain confidential business information and are subject to protective orders in the following

                                  27   cases: (1) Investigation No. 337-TA-963, In the Matter of CERTAIN ACTIVITY TRACKING

                                  28   DEVICES, SYSTEMS, AND COMPONENTS THEREOF (ITC), Cohen Decl., Ex. A; (2)
                                                                                        3
                                   1   Aliphcom, Inc. v. Fitbit, Inc., No. CGC-15-546004 (San Francisco Superior Ct. July 14, 2015),

                                   2   Cohen Decl. ISO Seal Mot. No. 2, Ex. 1, ECF 48-1; and (3) this action, ECF 28. See ECF 48.

                                   3   The Court finds that the information contained in Weiden’s Statement and Testimony is

                                   4   confidential and sensitive business information, the disclosure of which could harm the businesses

                                   5   who own this proprietary information. Thus, there are compelling reasons to file under seal these

                                   6   documents. Accordingly, Weiden’s motion to seal at ECF 48 is GRANTED. No further action is

                                   7   required.

                                   8          C.      Jawbone Emails
                                   9           The government seeks to file under seal a set of email exchanges between various Jawbone

                                  10   employees, including Weiden, and third parties. The government notes that these documents

                                  11   potentially contain confidential material related to third parties and trade secret information. See

                                  12   Govt. Mot. at 1–2, ECF 45. The Court has reviewed the emails in depth and finds that they
Northern District of California
 United States District Court




                                  13   include sensitive, confidential business information, the disclosure of which may competitively

                                  14   harm the third parties participating in the emails. Though Jawbone is no longer in business, the

                                  15   Court cannot conclude that these third parties will not suffer harm from the release of this

                                  16   information. Likewise, such information may relate to Fitbit’s confidential business information.

                                  17   As such, compelling reasons exist to seal the documents. See Nixon v. Warner Commc’ns, Inc.,

                                  18   435 U.S. 589, 598 (1978); Apple Inc. v. Samsung Elecs. Co. Ltd., 727 F.3d 1214, 1224–26 (Fed.

                                  19   Cir. 2013) (district court abused discretion by not sealing portions of documents containing

                                  20   sensitive financial information under the compelling reasons standard).

                                  21           Accordingly, the Court GRANTS the government’s motion at ECF 45. No further action

                                  22   is required.

                                  23   III.    ORDER
                                  24           For the foregoing reasons, the sealing motions at ECF 42, 45, and 48 are GRANTED.

                                  25           IT IS SO ORDERED.

                                  26   Dated: December 4, 2018

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         4
